DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-6 are pending.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-2 and 6, drawn to a composition, classified in class A61K, and subclass 31/47.
II. Claims 3, drawn to process of making cisplatin antitumor drug, classified in class A61K, and subclass 2300/00.
III Claims 4, drawn to an application of cisplatin antitumor drug, classified in class A61K, and subclass 2123/00.
IV Claims 5, drawn to an application of rythenium--- antitumor drug, classified in class A61K, and subclass 2123/00.
.
The inventions are distinct, each from the other because of the following reasons:
Inventions I-IV are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions have different designs, modes of operation, and effects because the composition of Group I and processes of Group II-IV are different from each other designs, modes of operation, and effects. 

and there would be a serious search and/or examination burden if restriction were not required because at least one of the following reason(s) apply:
(a) the inventions have acquired a separate status in the art in view of their different classification; 
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the invention requires a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;   
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35U.S.C. 112, first paragraph.
In the instant application, (c) the inventions require a different field of search, for example employing different search queries for said compostion or said process; (d) the prior art applicable to one invention would not likely be applicable to another invention, for example prior art applicable to the composition of Group I or prior art applicable to the process of Group II etc.; and/or (e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
Election of Species Requirement
Election of Species to one of the following patentably distinct species is required under 35 U.S.C. 121:
This application contains claims directed to the following patentably distinct species:
(A) Species of platinum anti-tumor compound.
(B) Species of cisplatin anti-tumor drug.
(C) Species of metal complex anti-tumor drug.

Currently, the instant claims are generic.
If applicant elects invention of Group I, applicant is further required to elect single species from (A) (i.e. defining all substituents).
If applicant elects invention of Group II, applicant is further required to elect single species from (B) (i.e. defining all substituents).
If applicant elects invention of Group III, applicant is further required to elect single species from (B) (i.e. defining all substituents) and a single species from (B).
If applicant elects invention of Group IV, applicant is further required to elect single species from (C) (i.e. defining all substituents).
There is a search and/or examination burden for the patentably distinct species due to their mutually exclusive characteristics.   The species require a different field of search, for example employing different search queries for different species; and/or the prior art applicable to one invention would not likely be applicable to another invention, for example prior art applicable to one species would not likely to be applicable to another species; and/or the species 
 Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. 
If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463. The examiner can normally be reached M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623